DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I, claims 1-5 in the reply filed on March 9, 2022 is acknowledged. Claims 9 and 10 are considered part of Group I, and therefore claims 1-5, 9, and 10 are treated on the merits in this action.
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Specification
The disclosure is objected to because of the following informalities: formulas I through VI are missing the double bond for the floating oxygen atom.  
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  “tetrahydroxy-picrotoxan…” in line 2 versus “tetrahydroxypicrotoxan…” without the hyphen in line 3.  Appropriate correction is required.
s 9 and 10 are objected to because of the following informalities:  “pharmaceutical composition with eye care”, i.e., without “effect” after “eye care”, implies some method of use during eye care.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement filed March 18, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because non-patent literature no. 3 is missing bibliographic information, e.g., publication date/year.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1 and 9 and the dependent claims, the phrase "picrotoxane-type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-type "), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  
Picrotoxanes are a group of sesquiterpenes; therefore “picrotoxane” alone indicates sesquiterpenes (see, e.g., Meng, p. 206 I. Introduction, Meng, C.W., et al., Picrotoxane sesquiterpenoids from the stems of Dendrobium nobile and their absolute configurations and angiogenesis effect, Fitoterapia 121 (2017) 206-211).  “Picrotoxane sesquiterpenes” (see Meng, title of article) also indicates picrotoxanes (with affirmation that that they are sesquiterpenes).  However “picrotoxane-type” implies a broader group of sesquiterpenes, whose boundary is unclear.  
The specification and dependent claims do not resolve this issue.  Claims 3 and 10 recite specific picrotoxanes; however these claims recite “wherein the picrotoxane-type sesquiterpene comprises…”.  “Comprises” indicates potential inclusion of “picrotoxane -type” compounds other than 2β, 3β, 11, 12-tetrahydroxypicrotoxan-3(15)-olide 11-O-β-D-glucopyranoside (compound 1; dendromoniliside D) and 2β, 3β, 11, 12-tetrahydroxypicrotoxan-3(15)-olide (compound 2; dendrodensiflorol) within the scope of claims 3 and 10, and therefore these claims are included in this rejection.

Claim Rejections - 35 USC §§ 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Meng (Meng, C.W., et al., Picrotoxane sesquiterpenoids from the stems of Dendrobium nobile and their absolute configurations and angiogenesis effect, Fitoterapia 121 (2017) 206-211; 03/18/2020 IDS) as evidenced by Chao (US 2019/0365668).
Regarding claims 1, 3, and 5, Meng teaches picrotoxane sesquiterpenoids isolated from the stems of Dendrobium nobile Lindl (title; abstract; Fig.1 and accompanying text; p.207 (2.2 Plant material)). Compound 3 in Figure 1 corresponds to compound 2 in this application: 2β, 3β, 11, 12-tetrahydroxypicrotoxan-3(15)-olide (compound 2; dendrodensiflorol). Meng does not specifically disclose eye care effect of the picrotoxane sesquiterpenoids.  However a “chemical composition and its properties are inseparable”.  MPEP § 2112.01(II).  Therefore the picrotoxane sesquiterpenoids in Meng would have had eye care effects.  Also “[m]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention”.  MEPE § 2145(II). 
In the alternative it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare Meng’s picrotoxane sesquiterpenoids that have eye care effect as recited in the instant claims.  Meng teaches that it’s compound 2 induced formation of blood vessels in sunitinib-induced blood vessel loss in 
Regarding claim 2, Meng teaches that extracts of Dendrobium nobile Lindl are rich in dendrobine (p.206 left col.).  

Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Meng (Meng, C.W., et al., Picrotoxane sesquiterpenoids from the stems of Dendrobium nobile and their absolute configurations and angiogenesis effect, Fitoterapia 121 (2017) 206-211) as evidenced by Chao (US 2019/0365668).
Meng does not specifically teach the weight percentage of picrotoxane sesquiterpenoids.  It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare extracts of Dendrobii Caulis comprising various weight concentrations of picrotoxane sesquiterpenoids, depending on the desired dosage form (e.g., eye drops vs. plaster), and other variables in use or preparation.  Absent some showing of criticality of the 12-20% weight concentration in the extract, the claim is not considered to overcome prima facie obviousness.  

Citation of Relevant Art
Xu (Xu, J. et al., Chemistry, bioactivity and quality control of Dendrobium, a commonly used tonic herb in traditional Chinese medicine, Phytochem Rev (2013) 12:341–367) teaches 

Allowable Subject Matter
Applicant’s disclosure (Figs. 3-5 and accompanying text) supports non-obviousness of a pharmaceutical composition with eye care effects comprising a therapeutically effective amount of  2β, 3β, 11, 12-tetrahydroxypicrotoxan-3(15)-olide 11-O-β-D-glucopyranoside (compound 1; dendromoniliside D).  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/H. SARAH PARK/
Primary Examiner, Art Unit 1615